Exhibit 10.2.8
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK AND RESTRICTED STOCK UNIT AGREEMENT is made and
entered into as of the date indicated on the signature page under “Date of
Agreement” by and between MGIC Investment Corporation, a Wisconsin corporation
(the “Company”), and the employee of Mortgage Guaranty Insurance Corporation
whose signature is set forth on the signature page hereto (the “Employee”).
INTRODUCTION
     The Company is awarding shares of the Company’s Common Stock, $1.00 par
value per share (the “Stock”), and Restricted Stock Units to the Employee under
the MGIC Investment Corporation 2002 Stock Incentive Plan (the “Plan”) and this
Agreement.
     This Agreement consists of this instrument and the Incorporated Terms Dated
As of February 28, 2008 to Restricted Stock and Restricted Stock Unit Agreement
(the “Incorporated Terms”), which although not attached to this instrument, are
part of this Agreement and were provided to the Employee as indicated in
Paragraph 1(b) below.
     The parties mutually agree as follows:
     1. Award of Restricted Stock and RSUs; Incorporated Terms.
          (a) Subject to the terms and conditions set forth herein, the Company
awards the Employee (i) the number of shares of Stock as follows: the number of
shares referred to after “Shares of Base Restricted Stock” on the signature page
shall be the “Base Restricted Stock”; the number of shares referred to after
“Shares of Matching Restricted Stock” on the signature page shall be the
“Matching Restricted Stock”; and the number of shares referred to after “Shares
of Time Vested Restricted Stock” shall be the “Time Vested Restricted Stock,”
except that if after “Time Vested Restricted Stock Units” on the signature page
“Yes” appears, then all shares of Stock referred to after “Time Vested
Restricted Stock” shall be awarded in the form of Restricted Stock Units (such
Restricted Stock Units, the “Time Vested RSUs”); and (ii) the number of
Restricted Stock Units equal to the number referred to after “Performance RSUs”
shall be the “Performance RSUs,” provided that if the Employee is Curt S.
Culver, Patrick Sinks, J. Michael Lauer, Lawrence J. Pierzchalski or Jeffrey H.
Lane such awards shall be cancelled unless the shareholders of the Corporation
approve, in accordance with Section 162(m) of the Internal Revenue Code of 1986,
as amended, a list of performance goals that covers the Goal and the Aggregate
Percentage Achievement. The term “Restricted Stock” as used in the remainder of
this Agreement shall be applied separately to the Base Restricted Stock, the
Matching Restricted Stock and the Time Vested Restricted Stock as if the term
“Restricted Stock” were the term “Base Restricted Stock,” “Matching Restricted
Stock,” or “Time Vested Restricted Stock,” as the case may be. As used in this
Agreement, the term “RSUs” means collectively all Time Vested RSUs and all
Performance RSUs.

 



--------------------------------------------------------------------------------



 



          (b) The Incorporated Terms are incorporated in this instrument with
the same effect as if they were physically set forth in this instrument. The
Incorporated Terms and this instrument constitute a single agreement which is
referred to as “this Agreement.” The terms “herein,” “hereof,” “above” and
similar terms used in this Agreement refer to this Agreement as a whole. The
“Award Notification” is the document entitled “2008 Long Term Incentive Stock
Award” that was delivered to the Employee by the Company in February or
March 2008 to notify the Employee of the award of restricted equity the legal
terms of which are set forth in this Agreement. The Employee agrees if there is
any difference between the number of shares or Performance RSUs determined by
(i) the Award Notification, as delivered to the Employee, and (ii) the number of
shares or Performance RSUs awarded by the Committee, as reflected in the records
of the Committee, the number of shares or Performance RSUs reflected in the
records of the Committee shall control. The Incorporated Terms were attached to
an email sent in May 2008 to the Employee from an Assistant Secretary of the
Company which included other documents relating to the Restricted Stock. The
Company is hereby advising the Employee to print and retain a copy of the
Incorporated Terms. The Employee agrees if there is any difference between the
text of the Incorporated Terms obtained as indicated above and the text of the
Incorporated Terms retained by the Company’s Secretary, the text of the copy
retained by the Secretary will control.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and the Employee has hereunto affixed his hand and
seal, all as of the day and year set forth below.
     Date of Agreement: As of February 28, 2008

                      MGIC INVESTMENT CORPORATION    
 
               
 
  By:                          
 
  Title:            
 
                Sign Here: ð           (SEAL)                
 
  Name:            
 
                    Shares of Base Restricted Stock:           -0-    
 
                    Shares of Matching Restricted Stock:      -0-    
 
                    Shares of Time Vested Restricted Stock: The number set forth
after the caption “Time Vested Shares” in the Award Notification
 
                    Performance RSUs: The number set forth after the caption
“Performance Vested Shares” in the Award Notification
 
                    Time Vested Restricted Stock Units:    
 
                    Base Restricted Stock     Release Date:   Not Applicable
   
 
                    Matching Restricted Stock         Release Date:   Not
Applicable    

-2-



--------------------------------------------------------------------------------



 



                      Time Vested Restricted             Stock Release Date:  
Each of February 10, 2009 – 2011    
 
                    RSU         Settlement Date:        
 
                    Performance RSUs Release   Each of February 10, 2009 – 2011
   
 
  Date:            
 
                    Holding Period:   Applicable    
 
                    Threshold Expense Ratio:         Target Expense Ratio:      
  Maximum Expense Ratio:    
 
                    Threshold Loss Ratio:         Target Loss Ratio:        
Maximum Loss Ratio:    
 
                    Threshold Share:         Target Share:         Maximum
Share:           Goal:   Applicable    

*           *           *           *

         
 
  Beneficiary:    
 
       
 
            Address of Beneficiary:
 
               
 
               
 
            Beneficiary Tax Identification
 
  No:    
 
       

-3-